UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6445


ARNETT COBB,

                Petitioner – Appellant,

          v.

ISAAC FULWOOD, JR., Chair; U.S. PAROLE COMMISSION; SCOTT
KUBIK, Hearing Examiner, U.S. Parole Commission; WARDEN,
FCI Gilmer,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00066-FPS-JES)


Submitted:   August 29, 2011             Decided:   September 20, 2011


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arnett Cobb, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Arnett    Cobb,      a   District      of     Columbia     Code    offender,

seeks    to    appeal       the    district        court’s     order      accepting      the

recommendation of the magistrate judge and denying relief on his

28 U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                            The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

              A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the     merits,     a   prisoner      satisfies        this   standard     by

demonstrating        that     reasonable          jurists     would      find    that     the

district      court’s    assessment        of     the     constitutional        claims     is

debatable     or     wrong.        Slack     v.    McDaniel,       529   U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Cobb has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense      with     oral       argument      because      the    facts       and     legal

                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3